Citation Nr: 1221713	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  06-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.	Entitlement to residuals of a heart bypass, to include as secondary to diabetes or herbicide exposure.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to March 1971 and from January 1982 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Veteran testified at a hearing before a Decision Review Officer in June 2007 and before the undersigned at a Board hearing in December 2008.  These transcripts have been associated with the claims file.

In a March 2009 decision the Board denied entitlement to service connection for diabetes and dismissed the claim of entitlement to service connection for residuals of a heart bypass.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011 the Court issued a memorandum decision vacating the Board's denial of the Veteran's diabetes claim and the Board's dismissal of his heart bypass claim and remanding the matter for further proceedings.  The Court affirmed the Board's denial of service connection for residuals of a stroke. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diabetes was caused by his exposure to herbicides during the Vietnam conflict.  He also contends that his heart bypass was caused by his diabetes, or in the alternative, by his herbicide exposure. The Board notes the Veteran's personnel records indicate he was stationed on the U.S.S. Sampson from May 1965 to November 1965, aboard the U.S.S. O'Hare from November 1965 to February 1968, and aboard the U.S.S. Norfolk from September 1968 to September 1969.  

In its November 2011 memorandum decision, the Court directed the Board to make efforts to obtain outstanding deck logs of the U.S.S. O'Hare.  In May 2012, the Veteran's representative supplied the Board with a copy of the deck logs of the U.S.S. O'Hare which indicate that the ship was anchored in the Da Nang Harbor and spent time near the Mekong Delta.  See e.g., July 22, 1966, August 1, 1966, and October 21, 1966 entries.  The deck logs also indicate that crew members went ashore on whale boats.  See e.g., July 28, 1966 and July 31, 1966 entries.  The crew members were not identified by name.  As noted above, the Veteran was stationed on the ship during this time period. At his December 2008 Board hearing the Veteran  provided conflicting testimony as to whether he actually set foot in Vietnam.  On remand, the Veteran should be contacted so that he can provide additional information regarding his in country Vietnam service, to include the name of any vessels he took ashore. If he identifies the whale boat (or any other vessel), related deck logs should be obtained. 

Finally with regard to the Veteran's claim for service connection for residuals of a heart bypass, the November 2011 Court memorandum decision vacated the Board's decision to dismiss the claim given that he may have "unknowingly" withdrawn his claim during a RO hearing.  It was noted that he was unrepresented at the time. The Board will concede that the matter is properly on appeal, and review the claim de novo following additional evidentiary development.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be sent an updated VCAA notice which informs him how to establish a claim for service connection due to herbicide exposure.  Additionally, the Veteran should be asked to provide greater information regarding when and how he went ashore into Vietnam. The name(s) of any vessels he took ashore would be helpful. 

2.  The AMC/RO should contact the appropriate entity or entities to request searches of the deck log or other appropriate records of any motor whale boat identified by the Veteran (for the specific periods  identified by the Veteran) All records obtained must be associated with the claims file and any negative response should be documented.

3.	After completing the above, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


